Case: 19-11007        Document: 00516376192              Page: 1      Date Filed: 06/29/2022




               United States Court of Appeals
                    for the Fifth Circuit
                                                                                 United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                                                                    June 29, 2022
                                        No. 19-11007                               Lyle W. Cayce
                                                                                        Clerk

   United States of America,

                                                                      Plaintiff—Appellee,

                                             versus

   Mark Julian Edmonds,

                                                                  Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:16-CV-1835


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*
           A jury convicted Petitioner Mark Julian Edmonds in 2000 for violating
   18 U.S.C. §§ 922(g) and 924(e) by being a felon in receipt of ammunition.
   The district court sentenced him to 327 months of imprisonment pursuant to
   the Armed Career Criminal Act (“ACCA”). 1 Edmonds was deemed a career


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
            Under the ACCA, a person convicted of violating § 922(g) who has three previous
   convictions for a violent felony or a serious drug offense is subject to a minimum sentence
Case: 19-11007        Document: 00516376192             Page: 2      Date Filed: 06/29/2022




                                         No. 19-11007


   criminal because, in 1985, he entered nine guilty pleas to burglary in the
   second degree, a Class C felony, in violation of § 140.25 of the Penal Law of
   the State of New York. 2 This court affirmed his conviction and sentence and
   the Supreme Court denied his writ of certiorari. See Edmonds v. United States,
   534 U.S. 870, 122 S. Ct. 160 (2001); United States v. Edmonds, 2001 WL
   360663 (5th Cir. 2001) (per curiam).
           Edmonds pursued post-conviction habeas relief in federal court based
   on alleged Speedy Trial Act violations and moved for relief from judgment
   under Federal Rule of Civil Procedure 60(b) following the denial of his habeas
   petition. United States v. Edmonds, 511 F. App’x 355 (5th Cir. 2013) (per
   curiam). We denied him a certificate of appealability (“COA”). Id.
           In 2015, the Supreme Court held that the ACCA’s residual clause was
   unconstitutionally vague. Johnson v. United States, 576 U.S. 591, 593-606,
   135 S. Ct. 2551, 2555-63 (2015). Edmonds then sought permission to file a
   successive habeas petition based on the Johnson decision. In re Edmonds, No.
   16-10673, 2016 U.S. App. LEXIS 16236, *1 (5th Cir. June 27, 2016) (per
   curiam). We granted Edmonds “tentative” authorization to do so in 2016
   while emphasizing that “the district court must dismiss the § 2255 motion



   of 15 years of imprisonment. § 924(e)(1). The ACCA defines a violent felony as any crime
   punishable by a term of imprisonment exceeding one year that “(i) has as an element the
   use, attempted use, or threatened use of physical force against the person of another; or
   (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise involves
   conduct that presents a serious potential risk of physical injury to another.”
   § 924(e)(2)(B). The portion of subsection (ii) after the enumeration of offenses is known
   as the residual clause. Johnson v. United States, 576 U.S. 591, 594, 135 S. Ct. 2551, 2556
   (2015).
           2
             The only pertinent remark during the court’s sentencing colloquy was that
   “those [burglaries] were offenses that qualified the defendant as an armed career
   criminal.” Critically, the court did not expressly state whether it relied on the ACCA’s
   residual or enumerated clauses in rendering the sentence.


                                               2
Case: 19-11007        Document: 00516376192              Page: 3      Date Filed: 06/29/2022




                                         No. 19-11007


   without reaching the merits if it determines that Edmonds has failed to make
   the showing required by § 2255(h)(2).” Id. at *2. Edmonds then filed his
   petition and argued that his prior New York convictions for second degree
   burglary no longer qualified as “violent felonies” under the ACCA’s residual
   clause because they did not have the use of force as an element. Edmonds
   also argued that those convictions fell outside of the generic definition of
   burglary and thus did not constitute enumerated offenses under the ACCA.
             The district court dismissed the successive habeas petition for lack of
   jurisdiction pursuant to 28 U.S.C. § 2244(b).                In doing so, the court
   determined that New York second degree burglary met the generic definition
   of burglary. The court alternatively concluded that it lacked jurisdiction over
   the successive petition because Edmonds did not demonstrate by a
   preponderance of the evidence that the sentencing court relied on the
   ACCA’s residual clause. 3 Edmonds timely appealed, and the district court
   denied him a COA.
             We also initially denied Edmonds’ request for a COA, but
   reconsidered and ultimately granted him a COA with respect to the following
   issues:
             (1) What burden, if any, must a movant satisfy in district court
             to maintain a successive motion under 28 U.S.C. § 2255 and
             Johnson v. United States, 135 S. Ct. 2551 (2015) following the
             Court of Appeals’ preliminary authorization, as compared to




             3
             The district court emphasized that federal courts viewed New York attempted
   burglary in the third degree, a less serious offense than second degree burglary, to be a
   violent felony under the ACCA at the time of sentencing. And cases to the contrary on
   which Edmonds relied were decided more than 10 years after he was sentenced and were
   therefore irrelevant in determining whether the sentencing court had relied on the residual
   clause.


                                               3
Case: 19-11007      Document: 00516376192           Page: 4    Date Filed: 06/29/2022




                                     No. 19-11007


          the burden to show entitlement to relief under § 2255 and
          Johnson?
          (2) Is New York burglary in the second degree a “generic”
          burglary?
          (3) Is burglary of a vehicle in which someone lives a generic
          burglary?
          (4) Is Mr. Edmonds entitled to post-conviction relief under
          Johnson?
   The government then moved to dismiss the appeal for lack of jurisdiction.
          “There are two requirements, or ‘gates,’ which a prisoner making a
   second or successive habeas motion must pass to have it heard on the
   merits.” United States v. Wiese, 896 F.3d 720, 723 (5th Cir. 2018) (citation
   omitted), cert. denied, 139 S. Ct. 1328 (2019). First, “we must grant the
   prisoner permission to file a second or successive motion[.]” Id. (citing
   28 U.S.C. §§ 2244(b)(2), (3)(A), (3)(C), 2255(h)). We did so in 2016. In re
   Edmonds, 2016 U.S. App. LEXIS 16236 at *2. Second, “the prisoner must
   actually prove at the district court level that the relief he seeks relies either
   on a new, retroactive rule of constitutional law or on new evidence.” Wiese,
   896 F.3d at 723 (citing § 2244(b)(2), (4)). We have now reached that
   juncture.
          “The dispositive question for jurisdictional purposes here is whether
   the sentencing court relied on the residual clause in making its sentencing
   determination—if it did, then Johnson creates a jurisdictional predicate for
   the district court, and for our court on appeal, to reach the merits of
   [Edmonds’s] motion.” Id. at 724. In making that determination, “we must
   look to the law at the time of sentencing to determine whether a sentence was
   imposed under the enumerated offenses clause or the residual clause.” Id.
          To make the requisite showing, Edmonds raises the three arguments
   addressed below. Each is, however, unavailing.


                                          4
Case: 19-11007        Document: 00516376192          Page: 5   Date Filed: 06/29/2022




                                      No. 19-11007


             First, he argues that “the district court has no ‘gatekeeping’ role to
   play under 28 U.S.C. § 2244(b)(4) after a federal prisoner secures
   authorization to file a successive motion under 28 U.S.C. § 2255(h).” But
   he “acknowledges that this position is currently foreclosed by Reyes-Requena
   v. United States, 243 F.3d 893, 899 (5th Cir. 2001).” As explained above, this
   court continues to hold that “[t]here are two requirements, or ‘gates,’ which
   a prisoner making a second or successive habeas motion must pass to have it
   heard on the merits.” Wiese, 896 F.3d at 723 (citing Reyes-Requena, 243 F.3d
   at 899). The first argument therefore fails.
             Second, Edmonds argues that Johnson offers post-conviction relief
   under § 2255(h)(2) for prisoners deemed armed career criminals because of
   non-generic burglary convictions. We need not address this argument
   because, as explained below, the New York burglary convictions at issue are
   generic and constitute violent felonies under the ACCA’s enumerated
   clause.
             Third, Edmonds contends that New York second-degree burglary is
   non-generic and thus a non-violent felony under the ACCA. But the Second
   Circuit’s decision in Savoca v. United States disagreed, and we find that
   decision dispositive. 21 F.4th 225 (2d Cir. 2021). The sentencing court there
   determined that the petitioner’s three 1991 New York residential burglary
   convictions constituted violent felonies under the ACCA’s enumerated
   clause. Id. at 228, 233-34. The petitioner sought to vacate his sentence by
   arguing that it was partially based on the residual clause that Johnson held to
   be unconstitutionally vague. Id. at 228. The Second Circuit affirmed the
   district court’s denial of the petitioner’s successive habeas petition by
   reasoning (in part) that the “sentencing court would not have committed
   legal error by using the information in [the petitioner’s] PSR . . . to determine
   that each such burglary had in fact been a ‘violent felony’ for purposes of the
   ACCA’s enumerated clause.” Id. at 237 n.8. Thus, when Savoca was

                                            5
Case: 19-11007      Document: 00516376192            Page: 6     Date Filed: 06/29/2022




                                      No. 19-11007


   sentenced     under     ACCA       in    2004,     “nothing     in   the   legal
   background . . . precluded, or even greatly complicated, the classification of
   [the petitioner’s] 1991 felony burglaries as ‘violent felonies’ under ACCA’s
   enumerated clause.” Id. Edmonds, like the petitioner in Savoca, has not
   demonstrated that his sentencing court erred, in 2000, by classifying his 1985
   convictions as generic burglaries that constituted violent felonies under the
   ACCA’s enumerated clause.
          We therefore grant the government’s motion and DISMISS the
   appeal for lack of jurisdiction.




                                           6